Title: To Alexander Hamilton from Baron von Steuben, 27 March [1794]
From: Steuben, Baron von
To: Hamilton, Alexander



New York ce 27 de Mars [1794]

Je Vous Evoie Mon Cher Ami à Cachet Volant, une Lettre a Mons: King, avec un Memoire du Marq: de Rouvray Concernant Les Emigrant de St: Domingo, et des autres isles françoises. Si Vous avez le Loisir de Le parcourrir Vous y trouverai peut etre quelques Idee pour nous débarrasser de ces malheurcaux étranger qui deviennent à Charge aux Etats Unies.
Sans Vous importuner par ma Correspondence, je Suive à la Piste tout Vos Opération Politique, Je defend avec Vigeur la conduite de Notre Gouvernement Executif, Mais Vos plans Militare, Sur la Défence de la Ville de New-york Sont hors de mon pouvoir de defendre. et tout ceque je peut faire est de Garder le Silence.
je Suis le Votre

steuben

